[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO COMPEL (#111)
Interrogatory No. 4: Plaintiff's objection is sustained. The degree of the plaintiff's business sophistication may be pursued by way of deposition.
Interrogatory No. 7: Plaintiff's objection is sustained. The degree of the plaintiff's business sophistication may be pursued by way of deposition.
Interrogatory No. 30: The plaintiff's objection is sustained.
Interrogatory Nos. 31, 32, and 33: The responses are to be limited to statements of the defendant or non-parties regarding the cause of the fire.
Request for Production No. 2: The plaintiff's objection is overruled. CT Page 13176
Request for Production No. 7: Production is limited to reports of experts retained by the plaintiff.
Request for Production No. 8: Production limited to written communications between plaintiff and defendant and between plaintiff and the insurance companies involved in this case.
Request for Production No. 13: Production limited to written communications between plaintiff and defendant and between plaintiff and the insurance companies involved in this case.
THIM, J.